Case 8:19-bk-13584-TA   Doc 51 Filed 09/30/19 Entered 09/30/19 13:54:49   Desc
                         Main Document     Page 1 of 6
Case 8:19-bk-13584-TA   Doc 51 Filed 09/30/19 Entered 09/30/19 13:54:49   Desc
                         Main Document     Page 2 of 6
Case 8:19-bk-13584-TA           Doc 51 Filed 09/30/19 Entered 09/30/19 13:54:49   Desc
                                 Main Document     Page 3 of 6


                                          SERVICE LIST


Office of the United States Trustee
Attn: Nancy Goldenberg
411 W. Fourth Street, Suite 7160
Santa Ana, CA 92701

Global Experience Specialist
c/o David Emerzian
Mccormick, Barstow, Sheppard, Wayte
7647 N. Fresno Street
Fresno, CA 93720

AmTrust North America
Attn: Accounts Receivable
800 Superior Ave. E
21st Floor
Cleveland, OH 44114

American Express Corp. Svcs.
Attn: US Payment FL
1801 NW 66th Ave
Suite 103A
Fort Lauderdale, FL 33313

Anthem Blue Cross
PO Box 51011
Los Angeles, CA 90051‐5311

Boone, Mike
4065 Lavergne
Antioch, TN 37013

Chicago Regional Council of Carpenters
12 East Erie Street
Chicago, IL 60611‐2796

Cowperthwait, Shelley
6802 Bayberry Creek
Las Vegas, NV 89130
Case 8:19-bk-13584-TA             Doc 51 Filed 09/30/19 Entered 09/30/19 13:54:49   Desc
                                   Main Document     Page 4 of 6




Gorman, Michael
11 Jeffrey Lane
Hightstown, NJ 08520

Johnson, Amy
543 Wisteria Way
San Rafael, CA 94903

Laborers Trust Fund for Northern CA
PO Box 882913
San Francisco, CA 94188‐2913

Lopez, Jesus
4585 San Juan Avenue
Fremont, CA 94536

Northern California Carpenters Fund
PO Box 882134
San Francisco, CA 94188‐2134

Randall, Dee
38 Red Hill Circle
Belvedere Tiburon, CA 94920

Shell Fleet Plus‐ WEX BANK
PO Box 4337
Carol Stream, IL 60197‐4337

Sign Pictorial Display Industry Allied
PO Box 45186
San Francisco, CA 94145

Spangler, Kathleen
554 16th Avenue
San Francisco, CA 94118

Teamsters Local 631 Security Fund
PO Box 844552
Los Angeles, CA 90084‐4552

Trust Fund Office Local Union 831 STD
PO Box 513435
Los Angeles, CA 90051‐3435
Case 8:19-bk-13584-TA            Doc 51 Filed 09/30/19 Entered 09/30/19 13:54:49   Desc
                                  Main Document     Page 5 of 6




Western Conference of Teamsters
2323 Eastlake Avenue East
Seattle, WA 98102‐3393

Willwork Global Event Services
23 Norfolk Avenue
Suite A
South Easton, MA 02375
Case 8:19-bk-13584-TA   Doc 51 Filed 09/30/19 Entered 09/30/19 13:54:49   Desc
                         Main Document     Page 6 of 6
